Citation Nr: 0122578	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for schizophrenic 
reaction, paranoid type, currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right thumb, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for residuals of an 
injury to the right ankle with Achilles tendinitis, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of an 
injury to the left knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
scar on the left side of the neck, residuals of a shell 
fragment wound.

7.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right olecranon.

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956, February 1957 to May 1960 and from August 1960 
to May 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Regional Office 
(RO) that denied the veteran's claims for an increased rating 
for each of his service-connected disabilities and for a 
total rating based on individual unemployability due to 
service-connected disability.

In a rating decision dated in April 1999, the RO denied the 
veteran's claim for service connection for myocardial 
infarction.  He submitted a notice of disagreement with this 
determination and the RO issued a statement of the case in 
June 1999.  Inasmuch as a substantive appeal concerning this 
issue has not been received, this decision is limited to the 
issues noted above.

The veteran was scheduled to testify at a hearing at the 
Board in July 2001, but failed to report.  Thus, his case 
will be processed as though his request for a hearing had 
been withdrawn.

The issues of entitlement to an increased (compensable) 
evaluation for scar on the left side of the neck, residuals 
of a shell fragment wound, and for a total rating based on 
individual unemployability due to service-connected 
disability will be addressed in the remand section below.


FINDINGS OF FACT

1.  The veteran's schizophrenic reaction is manifested by 
auditory hallucinations, depressed mood and delusions.

2.  He is oriented and his memory is not impaired.  

3.  The residuals of the fracture of the right thumb are 
manifested by limitation of motion, pain, soreness and 
tenderness, with no evidence of ankylosis.

4.  The veteran has full range of motion of the right ankle, 
with some tenderness.

5.  The veteran's left knee disability is manifested by 
slight, painful limitation of motion, with no evidence of 
instability.

6.  The veteran's diastolic pressure is not predominantly 110 
or more, nor is systolic pressure predominantly 200 or more.  
He is on medication for hypertension.

7.  The veteran's right elbow disability is manifested by 
full range of motion, without pain.




CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for 
schizophrenic reaction, paranoid type, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2000).

2.  An increased rating for residuals of a fracture of the 
right thumb is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5224 
(2000).

3.  An increased rating for residuals of an injury to the 
right ankle with Achilles tendonitis is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5024, 5271 (2000).

4.  An increased rating for residuals of an injury to the 
left knee is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257 (2000).

5.  An increased rating for hypertension is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 7101 (2000).

6.  An increased (compensable) evaluation for residuals of a 
fracture of the right olecranon is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5206, 5207 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000)) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  VA has since 
issued regulations consistent with the enactment of this law.  
See Fed. Reg. 45,620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Among other things, this law eliminated the concept of a well 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law and its 
enabling regulations are applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Board finds that VA has met its duty to notify and assist 
in this veteran's case.  The veteran has not indicated he is 
in receipt of any private medical treatment for his service-
connected disabilities.  The RO has obtained the veteran's VA 
medical treatment records.  Additionally, the RO provided the 
veteran with VA examinations to determine the severity of his 
service-connected disabilities.  

The record discloses that the November 1998 rating decision 
provided the veteran with the reasons and bases for the 
assignment of the evaluations in effect for his service-
connected disabilities.  The statement of the case provided 
the veteran an explanation of the evidence and laws 
considered, the applicable criteria for evaluating his 
service-connected disabilities, including the manifestations 
necessary for a higher evaluation, and an explanation why his 
claims for an increased rating were denied.  Notification 
letters were sent to the veteran's latest address of record, 
and correspondence copies were mailed to the veteran's 
accredited representative, the Disabled American Veterans.  
These letters were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible, and that 
no prejudice will result to the veteran by the Board's 
consideration of these matters.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

VA outpatient treatment records dated from 1997 to 1998 have 
been associated with the claims folder.  The veteran's blood 
pressure was 170/96 in August 1997.  It was noted in November 
1997 that the veteran's blood pressure was 160/94.  It was 
reported in January 1998 that he was doing well from a 
psychiatric standpoint.  His medication was helping with his 
nightmares and his anxiety during the day.  He felt much 
better leading a low-stress life and was enjoying his 
retirement.  In March 1998, blood pressure readings were 
166/85 and 150/80.  It was further noted that there was no 
headache, dizziness or blurred vision.  The impression was 
hypertension, and that he needed better control of it.  The 
veteran was seen the following month and blood pressure 
readings were 172/94 and 164/100.  The pertinent assessments 
were hypertension, uncontrolled and degenerative joint 
disease.  In July 1998, blood pressure was 154/88.

In a statement dated in October 1998, the United States 
Postal Service Personnel Services reported that the veteran 
had retired in March 1996.

On VA psychiatric examination in October 1998, the veteran 
related that he was on medication for his psychiatric 
disability.  He stated that he quit his job in 1996 because 
he could not get along with his co-workers and that he had a 
strong desire to kill his supervisor.  He related that he was 
very depressed and nervous.  He reported that he had been 
hearing voices telling him to kill others and then to kill 
himself.  He claimed that people were out to get him and kill 
him.  On mental status evaluation, the veteran was alert and 
fairly neat in appearance.  He was cooperative and talked 
coherently and relevantly.  His mood was depressed.  He had 
no self-esteem, self-confidence, or motivation and poor 
impulse control.  He had feelings of hopelessness and 
helplessness.  The veteran admitted having suicidal and 
homicidal ideations.  His affect was inappropriate.  He had 
been hearing voices telling him to kill somebody and to kill 
himself.  He was delusional, and thought that people were out 
to get him and kill him.  He started to cry and became very 
agitated because the voices never stopped.  He stated that he 
had had that feeling for many, many years.  The veteran was 
oriented to time, place and person.  His memory for recent 
and remote events was fair.  His general font of knowledge 
was fairly good.  He could subtract serial sevens from one 
hundred and knew the past presidents of the United States.  
His judgment and insight were impaired.  The pertinent 
diagnosis was schizophrenia, paranoid type.  The Global 
Assessment of Functioning score was 30, current and past.  
The examiner opined that the veteran was acutely psychotic 
with classic symptoms, as described.  He concluded that the 
veteran had a severe impairment in his social and industrial 
adaptability.

The veteran was afforded a VA general medical examination in 
October 1998.  It was indicated that he had a history of 
hypertension and was currently asymptomatic.  His blood 
pressure was 140/80.  On examination, blood pressure was 
140/70.  His gait was normal, and he was reported to be right 
hand dominant.  No pertinent findings were reported on an 
examination of the neck.  It was stated that he ambulated 
well and had a deformity of the right first metacarpal 
phalangeal joint.  On psychiatric evaluation, his behavior 
was appropriate.  The diagnosis was hypertension, controlled 
by medication.

A VA examination of the hand, thumb and fingers was conducted 
in October 1998.  It was reported that the veteran had a 
right thumb injury in service and that he might have had 
either a fracture or dislocation to the metacarpal phalangeal 
joint of the right thumb.  It was stated that it was never 
fixed and that the veteran had a deformity of the right 
thumb.  He had some chronic pain and soreness in the right 
hand.  He indicated he had difficulties with grip and grasp 
and difficulties with dexterity.  The examiner noted that the 
veteran had what looked like either a chronic subluxation or 
dislocated metacarpal phalangeal joint on the right hand.  An 
examination of the right hand showed that the metacarpal 
phalangeal joint had some obvious deformity with the proximal 
phalanx being volarly flexed to 90 degrees.  The veteran 
could extend it to 45 degrees, with pain, soreness and 
tenderness over that metacarpal phalangeal joint.  He had 
some diminished grip and grasp, diminished dexterity in the 
hand as a result, but he did have the ability to get "pulse 
to palm" without difficulty.  No other deformity of the hand 
was identified other than the metacarpal phalangeal joint to 
the right thumb.  The diagnosis was residual injury to the 
right thumb.  

The veteran was also afforded a VA examination of the joints 
in October 1998.  It was reported that he had traumatic 
arthritis in the knees.  He stated that he had aches, pains, 
soreness and stiffness in the left knee, with occasional 
swelling and give-way.  At times, he wore a brace and used a 
cane.  He also reported occasional pain and soreness in his 
right elbow.  It was not giving him any significant problem.  
He described having some right heel pain, Achilles tendon-
type pain, with some tenderness in the heel.  He related that 
prolonged standing and walking bothered and aggravated it.  
On examination, there was pain, soreness, tenderness and 
crepitation in the left knee.  There was 0-110 degrees of 
flexion, passively and actively.  He had pain throughout 
range of motion.  McMurray's sign was negative.  No effusion 
was noted.  There was crepitation within a full range of 
motion as well.  He had some medial and lateral joint line 
tenderness in the left knee.  The left knee was stable to 
medial-lateral and anterior-posterior testing.  An 
examination of the right elbow did not show any pain, 
soreness or tenderness.  He had excellent range of motion in 
the elbow.  On examination of the right heel, there was some 
tenderness and soreness.  There was also a little bit of 
thickening and some nodules felt in the right Achilles 
tendon.  He had excellent and full range of motion in the 
ankle and a normal gait.  The pertinent diagnoses were 
residuals of an injury to the right knee with arthritis; 
history of an injury to the right elbow; and residuals of an 
injury to the right Achilles tendon.

Additional VA outpatient treatment records dated in 1998 and 
1999 have been associated with the claims folder.  In October 
1998, on the same day as the VA examinations described above, 
the veteran was noted to have apparently decompensated that 
morning.  It was reported that the veteran cried throughout 
the interview and stated that he was bothered by voices 
telling him to hurt someone.  He felt he could control this 
if given medications.  A mental status evaluation revealed 
that the veteran was alert and oriented times three.  His 
mood was depressed and his affect constricted.  He had 
auditory hallucinations, command type, and collective 
conversations.  There was no evidence of delusions.  He was 
isolative and hypervigilant.  It was indicated that he had 
never acted on the voices.  The veteran complained of a 
chronic "arthritic" knee in December 1998.  Blood pressure 
was 164/73.  On examination, it was reported that the range 
of motion of the left knee was slow, but full.  There was no 
tenderness.  The pertinent diagnostic impression was 
arthritis.  It was indicated that the veteran was 
undermedicated.

When he was seen in February 1999, it was reported that the 
veteran had a long history of auditory hallucinations.  He 
completed a "Voices Questionnaire" and it was clear that 
the veteran had no psychosis and attributed the voices he 
heard to his own mind.  It was stated that his auditory 
hallucinations were mostly at night, in bed.  The examiner 
noted that he believed that the veteran had symptoms of post-
traumatic stress disorder.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath, 1 Vet. App. 589.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A.  An increased rating for schizophrenic reaction, paranoid 
type

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9203.

The record discloses that the veteran was found to be 
actively psychotic at the time of the VA psychiatric 
examination in October 1998.  He had homicidal and suicidal 
ideations, and was delusional.  The examiner noted that the 
veteran felt that people were out to kill him.  The Global 
Assessment of Functioning score was 30.  Under these 
circumstances, the Board finds that the veteran's symptoms 
are most appropriately evaluated as 70 percent disabling.  
However, the Board concludes that a 100 percent schedular 
rating is not warranted.  In this regard, he was fully 
oriented on the examination.  There was no indication that he 
was unable to perform activities of daily living.  He was 
described as being fairly neat in appearance and, thus, he 
was able to maintain personal hygiene.  Moreover, there was 
no clinical evidence of memory impairment.  The findings on 
the VA psychiatric examination support a 70 percent rating, 
but no higher.  

B.  An increased rating for residuals of a fracture of the 
right thumb

The regulations below are also applicable to the claims for 
an increased rating for residuals of an injury to the right 
ankle with Achilles tendonitis, residuals of a left knee 
injury with traumatic arthritis and residuals of a fracture 
of the right olecranon.

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis. Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 20 percent evaluation may be assigned for unfavorable 
ankylosis of the thumb of the major extremity.  A 10 percent 
evaluation may be assigned for favorable ankylosis of the 
thumb of the major extremity.  Diagnostic Code 5224.

The Board acknowledges that a deformity of the right thumb is 
present.  Th veteran had limitation of motion, as well as 
pain, soreness and tenderness over the metacarpal phalangeal 
joint.  The evidence, however, does not demonstrate there is 
ankylosis, either favorable or unfavorable, of the thumb.  
The medical findings on examination are of greater probative 
value than the veteran's statements concerning the severity 
of his disability.  In the absence of any clinical evidence 
of unfavorable ankylosis, the Board concludes that the weight 
of the evidence is against the claim for an increased rating 
for residuals of a fracture of the right thumb.

C.  An increased rating for residuals of an injury to the 
right ankle with Achilles tendonitis

Tenosynovitis will be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  Diagnostic Code 
5024.

A 20 percent evaluation may be assigned for marked limitation 
of motion of the ankle.  When the limitation of motion is 
moderate, a 10 percent evaluation will be assigned.  
Diagnostic Code 5271.

The VA examination of October 1998 showed that the veteran 
had full range of motion of the right ankle.  His gait was 
normal.  The only abnormal findings were some tenderness and 
soreness in the Achilles tendon.  As noted above, in order to 
assign a higher rating, the evidence must establish that the 
veteran has marked limitation of motion.  In the absence of 
any objective evidence of limitation of motion, there is no 
basis on which a higher rating may be assigned.  Accordingly, 
the Board concludes that the weight of the evidence is 
against the claim for an increased rating for residuals of a 
right ankle injury.

D.  An increased rating for residuals of an injury to the 
left knee 

A 20 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is moderate.  When slight, a 10 percent evaluation 
will be assigned.  Diagnostic Code 5257.

A 20 percent rating may be assigned when flexion of the leg 
is limited to 30 degrees.  When flexion is limited to 45 
degrees, a 10 percent rating is assignable.  Diagnostic Code 
5260.

A 20 evaluation may be assigned when extension of the leg is 
limited to 15 degrees.  When limited to 10 degrees, a 10 
percent rating may be assigned.  Diagnostic Code 5261.

As noted above, the VA examination in October 1998 revealed 
that the range of motion of the veteran's left knee was from 
0-110 degrees.  Thus, the limitation of motion does not 
warrant a compensable evaluation under the above diagnostic 
codes.  He clearly exhibits some pain and tenderness of the 
left knee.  It is significant to point out, however, that the 
knee is stable and there is no effusion.  These findings are 
of greater probative value than the veteran's statements 
regarding the severity of his left knee disability.  
Accordingly, the Board concludes that the weight of the 
evidence is against the claim for an increased rating for 
residuals of a left knee injury. 

E. An increased rating for hypertension

A 20 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) when diastolic pressure is predominantly 110 or 
more or; systolic pressure is predominantly 200 or more.  
When diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more or who requires continuous 
medication for control, a 10 percent evaluation is 
assignable.  Diagnostic Code 7101.

A review of the record discloses that a number of blood 
pressure readings have been recorded.  Systolic pressure has 
ranged from 140 to 172, and diastolic pressure has ranged 
from 73-100.  The Board concedes that the veteran is on 
medication for hypertension.  Clearly, these findings support 
the 10 percent rating now in effect for hypertension. but 
fall below the findings necessary for the assignment of a 20 
percent evaluation.  The veteran's assertions that 
hypertension has increased in severity are of less probative 
value than the medical findings of record.  Accordingly, the 
Board concludes that the weight of the evidence is against 
the claim for an increased rating for hypertension.

F.  An increased (compensable) evaluation for residuals of a 
fracture of the right olecranon.

A 10 percent evaluation is assignable for limitation of 
flexion of the forearm of the major extremity to 100 degrees.  
When flexion is limited to 110 degrees, a noncompensable 
evaluation may be assigned.  Diagnostic Code 5206.

A 10 percent evaluation is assignable for limitation of 
extension of the forearm of the minor extremity to 60 degrees 
or to 45 degrees.  Diagnostic Code 5207.

When he was examined by the VA in October 1998, there was 
full range of motion of the veteran's right elbow.  It is 
also significant to observe that the examiner specifically 
indicated that there was no pain, soreness or tenderness.  
There is no clinical evidence of any abnormality of the 
elbow.  These medical findings are of greater probative value 
than the veteran's allegations concerning the severity of his 
right elbow disability.  Accordingly, the Board concludes 
that the weight of the evidence is against the claim for a 
compensable evaluation for residuals of a fracture of the 
right olecranon.

With respect to the claims for increased ratings for the 
right thumb, the right ankle, the left knee and the right 
elbow, the Board has also considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher 
rating.  See Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 
8, Vet. App. 202 (1995).  However, the recent VA examinations 
failed to demonstrate additional loss of motion of any of the 
service connected disabilities under DeLuca.  Moreover, the 
October 1998 orthopedic examination report noted that there 
was no history of flare-ups.  


ORDER

An increased rating to 70 percent for schizophrenic reaction, 
paranoid type, is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.

An increased rating for residuals of a fracture of the right 
thumb is denied.

An increased rating for residuals of an injury to the right 
ankle is denied.

An increased rating for residuals of an injury to the left 
knee is denied.

An increased rating for hypertension is denied.

An increased (compensable) evaluation for residuals of a 
fracture of the right olecranon is denied.




REMAND

The veteran also asserts that a compensable rating should be 
assigned for the scar on the left side of his neck and that 
the severity of his service-connected disabilities, in 
combination, renders him unemployable.  In this regard, the 
Board notes that the VA examination of October 1998 did not 
include an evaluation of his neck scar.  In addition, in 
light of the award of a 70 percent evaluation for the 
veteran's service-connected psychiatric disability, the RO 
should reconsider the claim for a total rating based on 
individual unemployability due to service-connected 
disability.

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000)) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  VA has since 
issued regulations consistent with the enactment of this law.  
See Fed. Reg. 45,620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Among other things, this law eliminated the concept of a well 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law and its 
enabling regulations are applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a scar 
on the left side of the neck since July 
1997.  After securing the necessary 
release, the RO should obtain any records 
that have not already been associated 
with the claims folder.

2.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and extent of the scar on the left 
side of his neck.  The examination report 
should describe the scar.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

3.  Thereafter, the RO should reconsider 
the veteran's claims for a compensable 
evaluation for a scar on the left side of 
the neck and for a total rating based on 
individual unemployability due to 
service-connected disabilities.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO 
	Acting Member, Board of Veterans' Appeals



 


